Citation Nr: 1145541	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bruxism to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The  entitlement to service connection for bruxism for treatment purposes been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Bruxism is not a disability for which service connection may be granted.


CONCLUSION OF LAW

The Veteran does not have an acquired dental disability for VA compensation purposes. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated September 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
The Board notes that the Veteran has not been afforded VA examinations to determine the nature and etiology of his bruxism.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the issue before the Board is a question of law as opposed to fact.  The evidence of record does suggest a link between the Veteran's bruxism and service-connected PTSD.  The law, however, does not allow for service connection for bruxism and, accordingly, a VA examination would be fruitless.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Dental Claim for Compensation Purposes

Pertinent regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  

It is noted that the dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Loss of teeth is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

Here, the Veteran claims entitlement to service connection for bruxism secondary to posttraumatic stress disorder.  The Veteran neither contends nor do service treatment records demonstrate any treatment for or diagnosis of bruxism during service.  Instead, the Veteran contends that his bruxism is secondary to his service-connected posttraumatic stress disorder.

Supporting the Veteran's contention is an August 2006 letter from VA clinical psychologist C.D. who states that both anecdotal reports and clinical research have associated anxiety with bruxism, and that based on these findings it may be inferred that the Veteran's anxiety caused or at least contributed to his bruxism.  
Further supporting his claim is a February 2007 letter from private doctor of dental medicine, L.D., who states that the Veteran's bruxism has exacerbated the mobility of his teeth.
 
Collectively, the evidence of record reflects that the Veteran has current bruxism secondary to his service connected posttraumatic stress disorder.   Pursuant to 38 C.F.R. § 4.150, however, bruxism does not qualify as a disability for which service connection may be granted.   As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran has not been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  While the Veteran arguably may have had loss of teeth due to bruxism, the loss of his teeth was not due to loss of substance of the body of maxilla or mandible through trauma or disease such as osteomyelitis (e.g., an infection of the bone) that was caused in service.  As for any tooth loss caused by dental caries, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment, and not for service connection under 38 C.F.R. § 4.150. 

The Board notes that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  Further, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, however, as described above, bruxism is not considered a disability for compensation purposes and, thus, secondary service connection may not be established.

As the Veteran has not been diagnosed with a dental condition for which service connection may be granted, the claim for entitlement to service connection for a bruxism must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this decision the Board acknowledges the clinical evidence at a minimum raises a reasonable doubt that there is a relationship between the appellant's posttraumatic stress disorder and his bruxism.  The Board, however, is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c)  (West 2002).  The law is very specific as to the criteria for granting service connection for dental disorders, and eligibility has not been shown in this case.  Perhaps the law should be changed, however, "the fact that Congress might have acted with greater clarity or foresight does not give (the Board) carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95   (1985).  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis.  Simply put, in this case, the Board has no alternative but to deny the appellant's appeal.


ORDER

Entitlement to service connection for bruxism, to include as secondary to service-connected posttraumatic stress disorder, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


